Citation Nr: 1639788	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-06 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1976.  He also had over 20 years of reserve duty, subsequent to his period of active duty.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In November 2012 and June 2015, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim on appeal can be adjudicated.

By way of background, service treatment records show that the Veteran was diagnosed with a lumbosacral strain in September 1975 while on active duty.  The Veteran was afforded a VA examination in April 2013.  The examiner found that the Veteran's current low back disorder was not related to the incidents during active service as he had 10 years of normal examinations with no complaints of back pain until work related accidents in 1990 and 1994. 

In its prior remand, the Board noted that the Veteran's service records included a December 1990 Air Force Reserve duty examination report and a December 1990 private treatment record from the Bone & Joint Clinic, which demonstrated that the Veteran was undergoing treatment for low back pain following an on-the-job injury in November 1990, and that he had been diagnosed with a lumbar strain and treated with a lumbar corset and physical therapy.  A February 1991 periodic service examination showed that the Veteran was diagnosed with a lumbar strain, but this disorder was considered to be a temporary condition and not disqualifying from worldwide duty.  Subsequently, a Federal Employee Notice of Traumatic Injury and Claim for Continuation of Pay/Compensation dated in July 1994, showed that the Veteran reported injuring his back again while lifting a 55 pound box.  Another clinical record in June 1996 showed that the Veteran presented with low back pain and history of prior injury was noted.  A contemporaneous x-ray showed degenerative changes.  

Service department records document that the Veteran had over 20 years of reserve duty in the Air Force Reserves, which started sometime in the 1970's and ended in June 2000, when he was medically disqualified for continued military duty.  The Board previously found that there was no indication in the record of when the Veteran was on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Thus, as the Veteran is entitled to service connection for injuries incurred during ACDUTRA and INACDUTRA, the Board remanded the case to verify the Veteran's periods of ACDUTRA and INACDUTRA to determine whether any of the Veteran's documented back injuries occurred during such period.  Unfortunately, based on review of the record, it does not appear that this directive was completed.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance.  In such situations the Board must remand back to AOJ for further development.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05.

The Board observes that the record shows that the Veteran failed to report for a VA examination in February 2016.  In this regard, the Veteran was only supposed to be scheduled for an examination if periods of ACDUTRA and INACDUTRA were verified.  Moreover, as discussed further below, some correspondence to the Veteran, which was sent around the same time as the scheduled examination, has been returned as undeliverable.  In turn, it is unclear whether notice of the examination was sent to a correct address.  Accordingly, again, the AOJ should schedule the Veteran for a VA examination if periods of ACDUTRA and INACDUTRA are verified.  See Stegall, cited above.  

Lastly, it appears that recent correspondence to the Veteran dated in December 2015 and August 2016 were returned as undeliverable.  In light of the need to remand for compliance with the Board's prior remand, the AOJ should verify the current, correct address for the Veteran.  The Board stresses to the Veteran, that while VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet.App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Verify the current, correct address for the Veteran.  All development in this regard should be documented in the record.

2.  Verify all periods of the Veteran's ACDUTRA and INACDUTRA.

3.  If any newly obtained evidence shows that the Veteran had a period of ACDUTRA or INACDUTRA during his service in the Air Force Reserves from the 1970's to the year 2000, afford the Veteran a VA examination to determine the etiology of any current low back disability. The electronic record, including a copy of this Remand, must be made available to and reviewed by the examiner. Any indicated studies should be performed. 

The examiner should provide an opinion as to whether the Veteran's current low back disability is, at least as likely as not (50 percent probability or more), in whole or in part, etiologically related, either by incurrence or aggravation, to the Veteran's period of ACDUTRA or INACDUTRA. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

A complete rationale should be given for all opinions and conclusions expressed.

4.  Readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




